Citation Nr: 9908674	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-14 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1953 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in July 1996 
and September 1996, which denied a claim for special monthly 
pension.  


REMAND

The veteran is asserting entitlement to special monthly 
pension benefits based on his need for regular aid and 
attendance or housebound status.  His non-service-connected 
disabilities include: bilateral below the knee amputations, 
currently evaluated as 100 percent disabling, residuals of 
pneumonia, currently evaluated as 10 percent disabling; as 
well as an injury to a toe, a hernia, and residuals of a 
right shoulder injury, each rated as noncompensably 
disabling.  

Generally, aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  See 38 C.F.R. § 3.351(b) (1998).  
Additionally, a veteran is considered in need of regular aid 
and attendance if he or she: (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in section 3.352(a).  See 38 U.S.C.A. § 1114 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.351(c) (1998) (emphasis added).  

The evidence of record includes a July, 1996 medical 
statement of S. S. Maniktala, M.D., which indicates that the 
veteran has been living at the Chelsea, Massachusetts 
Soldiers' Home since 1992.  Outpatient treatment records from 
this facility (which do not appear complete), includes a 
record by Dr. Maniktala in which he makes reference to the 
veteran's history of bilateral below the knee amputations, 
secondary to frostbite; however, the statement does not 
indicate whether the veteran is a patient there because of 
any particular physical or mental incapacity.  See 38 C.F.R. 
§ 3.351(c) (2) (1998).  Additionally, 38 C.F.R. § 3.351(d) 
(2) directs that the requirement of housebound status is met 
when a veteran, if institutionalized, is substantially 
confined to the word or clinical area (and that is reasonably 
certain that the disability or disabilities, or resultant 
confinement will continue throughout his or her lifetime).  

The veteran has been afforded no VA examination for special 
monthly pension purposes, and the private medical evidence 
currently of record is inadequate to assess the veteran's 
entitlement to that benefit.  Accordingly, after the RO 
procures and associates with the claims file all outstanding 
records of medical treatment of the veteran, he undergo such 
an aid and attendance or housebound status examination.  

In view of the foregoing, the claim is hereby REMANDED for 
the following action:  

1.  The RO should obtain and associate 
with the claims file all records of 
outstanding medical treatment of the 
veteran at the Chelsea, Massachusetts 
Soldiers' Home, dated from October 1995 
to the present, as well as complete, 
legible copies of treatment records from 
that facility dated on July 29, 1993 and 
July 23, 1993.  If any search for records 
is negative, that fact should clearly be 
documented in the veteran's claims file.  

2.  The veteran should be scheduled to 
undergo a VA aid and attendance and 
housebound status examination.  The 
veteran's entire VA claims folder, to 
include a complete copy of this REMAND, 
must be made available to, and be 
reviewed by, the examiner.  In view of 
the purpose of the examination, and in 
light the veteran's documented 
disabilities, the examination report 
should reflect consideration of the 
following factors in rendering an 
assessment: (1) whether the veteran is 
able to dress and undress himself, and to 
keep himself ordinarily clean and 
presentable; (2) whether he requires the 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances; (3) whether he has an ability 
to feed himself; (4) whether he is able 
to attend to the wants of nature; (5) 
whether he is bedridden, or restricted to 
his immediate premises; and (6) whether, 
by reason of incapacity, the veteran 
requires care or assistance on a regular 
basis to protect himself from the hazards 
or dangers incident to his daily 
environment.  Additionally, a 
determination should be made as to 
whether the veteran is a patent of an 
institution because of any particular 
physical or mental incapacity, and/or 
whether the veteran, if 
institutionalized, is substantially 
confined to his ward or clinical area 
(and that it is reasonably certain that 
the disability or disabilities, or 
resultant confinement, will continue 
throughout his lifetime).  The complete 
rationale for each opinion expressed 
should be set forth in a typewritten 
report.

3. The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. 

4. After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claim for special 
monthly pension on the basis of all 
relevant evidence, including the 
examination report obtained pursuant to 
the above-requested development. 
Adjudication of the claim should include 
consideration of 38 C.F.R. §§ 3.351 and 
3.352 (1998).  The RO should provide 
adequate reasons and basis for its 
decision, citing to all governing legal 
authority and precedent not previously 
cited, and addressing all concerns noted 
in this REMAND.  

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 6 -


